Citation Nr: 0526265	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  97-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hamstring 
disability.  

2.  Entitlement to service connection for a disability 
manifested by neck pain.  

3.  Entitlement to service connection for a disability 
manifested by bilateral heel pain.  

4.  Entitlement to service connection for a disability 
manifested by right hip pain.  

5.  Entitlement to service connection for residuals of a 
right ankle sprain.  

6.  Entitlement to service connection for residuals of a left 
foot injury.  

7.  Entitlement to service connection for residuals of a left 
knee strain.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1972 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of the veteran's entitlement to service connection 
for a low back disorder was previously on appeal.  A rating 
decision in February 2005 granted service connection for that 
disability.  Accordingly, no appeal relating to that issue 
remains for appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not have 
a left hamstring disability.  

2.  The medical evidence shows that the veteran's current 
cervical spine disorder is not related to complaints of neck 
pain in service.  

3.  The medical evidence shows that the veteran does not have 
a disability manifested by bilateral heel pain.  

4.  The medical evidence shows that the veteran does not have 
a disability manifested by right hip pain and that his 
current right hip pain is not related to the right hip pain 
noted in service.  

5.  The medical evidence shows that the veteran's in-service 
right ankle sprain resolved without residual disability.  Any 
current right ankle symptoms are not related to the in-
service right ankle sprain.  

6.  The medical evidence shows that the veteran's in-service 
left foot injury resolved without residual disability.  Any 
current left foot symptoms are not related to the similar 
symptoms in service.  

7.  The medical evidence shows that the veteran's in-service 
left knee strain resolved without residual disability.  The 
medical evidence shows that the veteran does not currently 
have a left knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hamstring 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for service connection for a disability 
manifested by neck pain are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  The criteria for service connection for a disability 
manifested by bilateral heel pain are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

4.  The criteria for service connection for a disability 
manifested by right hip pain are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

5.  The criteria for service connection for residuals of a 
right ankle sprain are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

6.  The criteria for service connection for residuals of a 
left foot injury are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

7.  The criteria for service connection for residuals of a 
left knee strain are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 1997 
statement of the case, the various supplemental statements of 
the case, and the December 2001 and May 2004 RO letters to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  Thus, he may be considered to have 
been advised to submit any pertinent evidence in his 
possession.  Finally, the Board notes that, inasmuch as the 
veteran has indicated that he has received no treatment for 
any of the claimed disabilities, no records of VA or non-VA 
treatment have been obtained.  The veteran has not identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  Therefore, the Board finds 
that the duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claims on appeal prior to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  Subsequent 
to that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was reconsidered on several occasions, most recently in 
May 2005.  Therefore, the Board finds no evidence of 
prejudicial error in proceeding to a decision on the merits 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A left hamstring disability

The service medical records are completely negative for 
complaints, abnormal clinical findings, or diagnosis 
indicative of a left hamstring disability.  

The veteran reported to a VA examiner in December 2004 that 
he had a history of having pulled his left hamstring while 
running on two separate occasions during service; in each 
instance, the symptoms resolved well with heat and rest.  He 
told the VA examiner that, over the last couple years prior 
to the examination he had occasionally noticed similar 
symptoms when he was doing yard work, but that his hamstring 
was otherwise asymptomatic.  The examiner did not note any 
pertinent abnormal clinical findings.  He listed a diagnosis 
of history of left hamstring injury, resolved.  

Based on the veteran's reported history and the absence of 
any medical evidence of a chronic left hamstring disorder in 
service or subsequent to service, the Board finds that the 
claimed injuries to his left hamstring in service were acute 
and transitory and resolved without residual disability.  
Moreover, in the absence of medical evidence of a current 
left hamstring disorder, the requirements for service 
connection are not met.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

Service connection for a left hamstring disability is denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

A disability manifested by neck pain

The service medical records show that the veteran complained 
of neck pain in December 1976 after lifting a heavy object.  
He was again treated for neck pain in June 1977 and reported 
in July 1977 that the pain was relieved.  The remainder of 
the service records are negative for complaints, abnormal 
clinical findings, or diagnosis of a chronic neck disorder.  

The veteran reported to the December 2004 VA examiner that 
the neck pain he had experienced in service had resolved 
until about 2 and a half years previously when he again noted 
some stiffness and pain.  A VA MRI one year previously had 
reportedly shown a non-surgical bulging cervical disc without 
foraminal narrowing.  The December 2004 examiner, as well as 
a VA examiner in May 1997, stated that range of motion of the 
cervical spine was normal without pain in all movements.  The 
December 2004 examiner diagnosed degenerative disc disease of 
the cervical spine, unrelated to service, without functional 
loss.  

Although the medical record contains notations of neck pain 
during service and indicates that the veteran now has 
degenerative disc disease of the cervical spine, the December 
2004 examiner clearly indicated that the current disorder was 
not related to the symptoms noted in service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that persons without medical training are 
not competent to comment upon medical observations or to make 
medical diagnoses or medical causation; such statements in 
this regard-by the veteran, his representative or others-
are entitled to no probative weight.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the veteran's own 
contentions in this regard do not constitute competent 
evidence to support his claim.  

In the absence of competent evidence that the veteran's 
current neck disorder is related in any way to the symptoms 
noted in service, service connection for a disability 
manifested by neck pain is not established.  The veteran's 
claim must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

A disability manifested by bilateral heel pain

The service medical records show that the veteran injured his 
heels playing softball in 1978 or 1979.  Thereafter, the 
heels reportedly hurt most of the time, particularly on 
overuse.  X-rays during service showed no heel spurs.  

In May 1997, the veteran reported to a VA examiner that it 
was his left heel that he injured during service.  He 
indicated to that examiner, however, that the heel no longer 
bothered him.  No pertinent abnormal clinical findings were 
noted.  

A December 2004 VA examiner noted the veteran's report that 
he had bilateral heel pain after marching in 1978.  The 
veteran indicated that he was told that he had a pulled 
Achilles tendon, that he was placed on "as needed" therapy, 
and that he was returned to duty.  He told the examiner that 
he now had some hurting in his heels and stiffness while 
walking.  He indicated that he had to stop running, but could 
do yard work without problem.  The veteran stated that he had 
no flare-ups, did not use any special shoes, and did not have 
any additional limitations on repetitive use.  He reported to 
the examiner that he had also injured his right heel on a 
diving board in 1975, that it was casted for a short period 
of time, and that it resolved.  On examination, no pertinent 
abnormal clinical findings were noted and no pain was 
elicited on deep palpation of the heels or Achilles tendons.  
The examiner's diagnosis was history of heel pain, left heel 
injury, resolved.  

Although the record does show that the veteran complained of 
heel pain during service, no chronic heel disorder was 
diagnosed during service.  Moreover, while the veteran has 
indicated that he has some heel pain while walking, there is 
no medical evidence of any heel disorder and no heel disorder 
has been diagnosed since his separation from service.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

In the absence of medical evidence of a current bilateral 
heel disorder, service connection for a disorder manifested 
by bilateral heel pain must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

A disability manifested by right hip pain

The service medical records reflect a history of right hip 
pain for which the veteran received no treatment.  The 
records do not otherwise show a diagnosis of any right hip 
disorder.  

The May 1997 VA examiner noted the veteran's report of his 
having fallen and hurt his right hip during service.  The VA 
examiner indicated that the veteran had full range of motion 
of the hip; no abnormal clinical findings were noted.  

The veteran reported to the December 2004 VA examiner that 
the right hip pain that he experienced in 1989 resolved, but 
that he had had multiple joint pain during the previous two 
years, including pain in his right hip.  No physician had 
diagnosed any right hip disorder.  The examiner noted that 
range of motion of the right hip was full, but that the 
veteran complained of some pain on full external rotation of 
the hip.  The examiner indicated that the initial injury to 
the right hip in service had resolved.  She stated that the 
work-up for the recent right hip pain had so far been 
negative; no diagnosis had been assigned.  She indicated that 
the veteran had minimal functional loss due to pain.  

Although the record shows that the veteran now has some right 
hip pain that is similar to the pain he experienced in 
service, no right hip disorder was diagnosed in service.  
Further, no current right hip disorder has been diagnosed.  
Moreover, the recent VA examiner specifically indicated that 
the current right hip pain was unrelated to the pain noted in 
service.  

Therefore, in the absence of a current, diagnosed right hip 
disorder and lacking any medical evidence that any current 
right hip disorder is related to the symptoms noted in 
service, service connection must be denied.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Residuals of a right ankle sprain

The service medical records show that the veteran sustained a 
right ankle sprain in April 1977 while playing softball.  An 
x-ray was negative for fracture.  The injury was treated 
initially with a walking cast and he continued to complain of 
pain through June 1977.  The remaining treatment and 
examination records are negative for complaints, treatment, 
or diagnosis of any chronic right ankle disorder.  

The May 1997 VA examiner did not report any pertinent 
abnormal clinical findings regarding the veteran's right 
ankle.  

The veteran reported to the December 2004 VA examiner that he 
had occasional stiffness in his right ankle, but that it was 
otherwise asymptomatic.  The examiner noted no pertinent 
abnormal clinical findings; there was full painless range of 
motion of the right ankle.  The listed diagnosis was status 
post-right ankle fracture, no residuals.  

Although the recent VA physician referred to a previous right 
ankle fracture, the records show that the veteran did not in 
fact sustain such a fracture during service.  More 
importantly, the medical evidence does not indicate that the 
veteran currently has any manifestations that are related to 
the right ankle sprain in service.  Lacking competent 
evidence of a medical nexus between any current right ankle 
disorder and the sprain noted in service, service connection 
is not established and must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Residuals of a left foot injury

The service medical records show that the veteran sustained 
trauma to his left foot in December 1980 and that he again 
suffered an injury to that foot in August 1986.  no fracture 
was noted on either occasion.  The service records do not 
reflect any further evidence of chronic residuals of any left 
foot injury.  

The veteran reported to the May 1997 VA examiner that he had 
fractured his left foot on a diving board.  The examiner did 
not record any pertinent abnormal clinical findings and 
listed a diagnosis of history of a left foot injury.  

The December 2004 VA examiner noted the veteran's report that 
he had some left foot pain after marching in 1978.  He 
indicated that, at the time of the examination, he would have 
some hurting in his heels and stiffness when walking.  He 
wore no special shoes and did not use any orthotics in his 
shoes.  The examiner did not record any pertinent abnormal 
clinical findings.  The listed diagnoses included history of 
left foot pain; no chronic residuals.  She commented that the 
veteran's current intermittent pain was likely related to the 
soft tissues.  

The record shows that, although the veteran did complain of 
left foot pain during service, he currently has no chronic 
residuals of any left foot disorder in service.  

Therefore, in the absence of a current, diagnosed left foot 
disorder and lacking any medical evidence that any current 
left foot disorder is related to the symptoms noted in 
service, service connection must be denied.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Residuals of a left knee strain

The service medical records show that the veteran was treated 
for knee strain in August 1985 with pain medication and 
strengthening exercises following an injury to his left knee.  
The examiner noted that there was good range of motion and no 
abnormal clinical findings were recorded; an x-ray reportedly 
showed that there was no fracture or other abnormality.  No 
further left knee complaints, treatment, or diagnosis was 
noted.  

The August 1997 VA examiner recorded the veteran's report of 
having injured his left knee playing softball in service.  He 
stated that the knee would lock up on occasion and would 
hurt.  No abnormal clinical findings concerning the left knee 
were noted.  The listed diagnoses included a history of 
having injured the left knee.  

The December 2004 VA examiner recorded the veteran's history 
as set forth above and noted his report that he currently 
felt pressure and occasional stiffness in his joints.  The 
veteran indicated that he might feel some fullness and pain 
in his left knee after working all day, but denied any 
swelling; the symptoms would be relieved by pain medication 
and a heating pad.  He stated that the symptoms would occur 
approximately once a month.  He reported that he had received 
no work-up or treatment for his left knee.  Examination of 
the left knee revealed full range of motion and no 
instability.  There was no pain on active or passive motion.  
Muscle strength of the left leg was noted to be 5/5.  The 
examiner commented that left knee strain had been diagnosed 
in service without evidence of ligamentous injury.  She 
stated that the in-service injury had resolved.  Noting that 
the current examination was normal, the examiner listed an 
assessment of intermittent symptomatic left knee without 
specific diagnosis.  She indicated that there was no evidence 
of degenerative joint disease.  

The Board finds that the veteran's left knee injury in 
service resolved without chronic residuals.  There is no 
medical evidence that his current left knee symptoms are 
related to the in-service left knee injury.  Moreover, the 
medical evidence does not reflect a current diagnosed left 
knee disorder.  In the absence of such evidence, service 
connection must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for a left hamstring disability, a 
disability manifested by neck pain, a disability manifested 
by bilateral heel pain, a disability manifested by right hip 
pain, residuals of a right ankle sprain, residuals of a left 
foot injury, and residuals of a left knee strain is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


